Title: To James Madison from Edmund Pendleton, 17 October 1780
From: Pendleton, Edmund
To: Madison, James


Virga. Octobr 17. 1780
Dear Sir:
I am anxious to hear from you, since missing that pleasure last week, I fear the General sickness of the Citizens has reached you. I shall be happy to learn it proceed from any other cause.
The story we have of Gen. Arnold’s corruption is indeed shocking to humanity & I wish much to know the utmost consequences of the discovery, as far as they are manifest & proper to be made public, for I know you too well ever to ask you to reveal even to me what yr duty, or the Interest of the States requires to be kept secret, and if I know myself I would not desire it of any One. This I wish to gratifie curiosity, & not because I feel any sore part or fear the keenest probe, as I hear some have done & taken themselves away. Providence in bringing this secret mischief to light just as it was on the point of Completion, has given another Instance of its kind Interposition in favour of our just cause, which I hope will rouse all its favourers from that Apathy from which alone Our enemies can hope for success. We have just received a very agreeable pe. of Intelligence from No Carolina that Colo Sumpter has taken Colo Tarlton & all his horse but 4, with as many Infantry as made in the whole 900, having surprized them in the Village of Charlotte when they were inebriating freely upon Col Sumner’s having evacuated that place & retreated towards Salisbury. The Story is not ill told & has this further confirmation that a Gentn in this county has just received a letter from his son who is in those parts, informing him that Sumner was retreating before the enemy, & Sumpter in their rear had written to General Gates to send him a speedy reinforcement, which would enable him to cut off their retreat & he doubted not to give a good Account of them; I suppose the Junquet induced him to Attack without waiting for the Succours he had called for. If this be true I hope ’tis the beginning of a Flood tide in our Southern Affairs after the long Ebb we have experienced, & the rather as we hear the North Carolinians turn out very spiritedly & besides their Infantry have mounted at least 1000 good horse, and that their southern neighbours grow[n] weary of their New, Old Masters, are generally zealous to aid in their expulsion as soon as they can have a tolerable prospect of Success. Our assembly are to meet as on this day. I have seen some of the Members who appear resolved to make it the business of this session to provide for the next year’s campaign, which they have heretofore very improperly suspended to the May Session voting in that the raising of men at a time when they should have been in the field, May Heaven prosper their & your Councils to the putting an agreeable period to the War. I am
My Dr Sir Yr Affec & Obt. Servt
Edmd Pendleton
